Citation Nr: 0939658	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issue was previously before the 
Board in January 2008 and April 2009, at which times it was 
remanded for further development.

The Board observes that the Veteran had perfected an appeal 
as to the issue of entitlement to service connection for 
tinnitus, which was also remanded by the Board for further 
development in January 2008 and April 2009.  However, the 
record reflects that in an August 2009 rating decision, the 
RO granted service connection for that disability.  The Board 
notes that such action by the RO is considered a full grant 
of the benefit sought on appeal and as such, the claim is no 
longer before the Board for appellate review.

In December 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

Bilateral hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the Veteran's active 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, VA satisfied its duty to notify by means 
of November 2004, February 2008, and May 2009 letters from 
the agency of original jurisdiction (AOJ) to the appellant 
that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claims  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  
With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, 
private treatment records, and a VA examination report.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.   

The record reflects that the Veteran was afforded a VA 
examination and opinion in June 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case is more than adequate for the issue decided on 
the merits herein, as it was based on a review of the 
Veteran's claims file, treatment records, and a physical 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal decided on the merits 
herein has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).
Legal Analysis

The Veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct incurrence 
basis, the Veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  

With respect to a current disability, a February 2005 private 
treatment record reflects that the Veteran was diagnosed with 
bilateral hearing loss in May 1999.  Additionally, bilateral 
hearing loss "disability" for VA purposes was demonstrated 
on VA audiometric examination in June 2009, where the 
reported pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
60
75
LEFT
85
105
100
105
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 0 percent in the left ear.   
The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

In terms of an in-service injury or disease, the Veteran's 
service treatment records do not refer to a complaint or 
finding of hearing loss while in service.  Further, although 
the Veteran's October 1967 separation examination report does 
not demonstrate that the Veteran was afforded an audiometric 
evaluation in conjunction with such examination, such report 
shows that the Veteran denied a history of hearing loss. 

Nevertheless, the Board notes that, although bilateral 
hearing loss disability was not demonstrated in service, and 
was initially clinically demonstrated by the record many 
years after the Veteran's separation from service, pursuant 
to 38 C.F.R. § 3.303(d), and the Court's holding in Hensley 
v. Brown, service connection may still be established if it 
is shown that current hearing loss is related to service.  
Also, under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is 
required to consider the Veteran's contentions in conjunction 
with the circumstances of his service.  

Specifically, the Veteran contends that that he was assigned 
as a driver in Vietnam from April 1967 to September 1967.  He 
asserts that during this time he was exposed to "numerous 
acoustic traumas and excessive noise exposure," including 
"incoming gun fire, rockets, mortars and explosions, and in 
addition to our own outgoing fire." (See VA Form 9 received 
in October 2007.)  The Veteran's service personnel records, 
including his DA Form 20 and DD 214, show that he served in 
Vietnam and participated in the Vietnam Counteroffensive 
Phase II.  However, such records do not demonstrate that the 
Veteran drove trucks extensively during his time in Vietnam.  
Rather, such records reflect that his military occupational 
specialty was that of a personnel accounting specialist, a 
data processing equipment operator, and/or a personnel 
accounting assistant.  Nevertheless, lay statements received 
by the VA in January 2009 corroborate the Veteran's 
contentions.  In this regard, in such statements, R. D. and 
G. A., former fellow servicemen, indicated that they served 
with the Veteran in Vietnam, and described him as having been 
assigned to the motor pool and having driven company jeeps, 
3/4 ton trucks, 2 1/2 ton trucks, and 5 ton trucks.  He was 
also described as having at times been the driver for the 
company commander and executive officer, and having often led 
convoys to Saigon as part of his duties.  G. A. described the 
Veteran as his company's main driver.  The Board accepts 
these statements as credible evidence corroborating the 
Veteran's claims of noise exposure in the form of truck noise 
in service.  Therefore, based on the aforementioned evidence 
of record, the Board finds that it would have been consistent 
with the Veteran's service for him to have been exposed to 
noise while in service.  See 38 U.S.C.A. § 1154(a).  As such, 
the Board concedes that the Veteran was exposed to acoustic 
trauma in service.

However, the Board observes that the record does not 
establish that the Veteran's current bilateral hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  As noted above, bilateral hearing loss disability 
for VA purposes was initially demonstrated years after 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Further, it is significant to point out that in June 2009, a 
VA examiner, after a review of the Veteran's claims file 
(including referencing the Veteran's history of being exposed 
to noise in Vietnam as a result of, among other things, 
incoming explosions and driving tractors) and an examination, 
opined that it was less likely as not that that the Veteran 
incurred a hearing loss that was related to any incident of 
service.  In reaching this determination, the examiner noted 
that there was no mention of impaired hearing in the 
Veteran's service treatment records and that the Veteran had 
stated that he was not aware of hearing loss while in 
military service.  The examiner further indicated that the 
Veteran's hearing loss apparently resulted from otosclerosis 
and that there was "no scientific evidence that the military 
service environment produces otosclerosis."  Thus, in the 
absence of any evidence to the contrary, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection on a direct incurrence basis for bilateral 
hearing loss disability.

In order to establish service connection on a presumptive 
basis, the Veteran's hearing loss disability must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, no objective evidence of record demonstrates that 
the Veteran's hearing loss disability manifested itself to a 
compensable degree within one year of his 1967 separation 
from service.  Although the Veteran reported on VA 
examination in June 2009 that he first noted hearing loss in 
1968, within one year of separation from service, he is not 
competent to evaluate the severity of any such hearing loss 
as meeting the criteria for a hearing loss "disability" 
consistent with 38 C.F.R. § 3.385, or to evaluate the 
severity of any such hearing loss as having been to a 
compensable degree pursuant to 38 C.F.R. Part 4.  The record 
reflects that the first documentation of bilateral hearing 
loss "disability" for VA purposes was in 2009, many years 
after service.  Hence, the Board finds that evidence of 
record does not establish that the Veteran is entitled to 
service connection on a presumptive basis for his current 
bilateral hearing loss disability.

In conclusion, although the Veteran asserts that his current 
bilateral hearing loss is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that was exposed to noise in service and 
experiences current hearing loss.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in 
the absence of any documented competent medical evidence that 
demonstrates that the Veteran's current bilateral hearing 
loss disability is related to noise exposure in service, the 
Board finds that his statements as to the etiology of his 
hearing loss to be less than credible and that the negative 
evidence of record, including the June 2009 VA opinion, is of 
greater probative value than the Veteran's statements in 
support of his claim.  Consequently, although the Board 
concludes that the evidence is sufficient to establish that 
the Veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that his 
current bilateral hearing loss disability is related to such 
incident of service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss disability.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


